Citation Nr: 0106163	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic prostatitis with hematuria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1977 to 
October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) August 1993 rating decision 
which granted service connection for hematuria and pyuria, 
assigning it a noncompensable rating.  By April 1996 
decision, the RO increased the rating of the service-
connected genitourinary disability, diagnosed as chronic 
prostatitis, from 0 to 10 percent; nevertheless, the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In June 1998, the Board remanded this case to the RO for 
additional development of the evidence.


FINDING OF FACT

The veteran's service-connected genitourinary disability, 
diagnosed as chronic prostatitis with hematuria, is 
productive of symptoms including urinary frequency, urgency, 
nocturia, hematuria, and recurrent pelvic pain, but he does 
not require the use of absorbent materials, does not require 
frequent hospitalization, and there is no documented evidence 
of pain and tenesmus associated with his urinary frequency.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
prostatitis with hematuria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115a, Diagnostic 
Code 7527 (1993); 38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded the claim for an increased 
rating of the service-connected chronic prostatitis in June 
1998 for additional development of the evidence, including VA 
medical examination.  A review of the record indicates that 
the development requested by the Board has been completed, 
and that all available evidence pertinent to the claim has 
been associated with the file.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The examination report obtained is thorough 
and contains sufficient information to rate the veteran's 
disability according to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain. 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for hematuria with pyuria was granted by 
RO rating decision in August 1993, and a noncompensable 
rating was assigned.  That decision was based on the 
veteran's service medical records and post service clinical 
evidence showing that the genitourinary disability had its 
onset in service (during post service treatment in March 
1992, it was suspected that he had prostatitis).

On VA genitourinary examination in February 1993, the veteran 
reported having undergone repeated tests and clinical studies 
showing hematuria and pyuria, but he was not taking any 
medication to treat the condition.  Urinalysis showed a 
"large" amount of blood, and urine was yellow-reddish in 
color.  History of hematuria and pyuria was diagnosed.

At a December 1995 RO hearing, the veteran testified that he 
noticed blood in his urine every time he urinated, as well as 
a burning sensation.  Reportedly, he had recurrent pain in 
the lower abdomen, above the pubic bone, and the scrotum.  He 
stated that he had periodic urinary urgency, frequency, and 
nocturia.  

VA clinical records from October 1992 to December 1995 
document intermittent treatment for the veteran's 
genitourinary symptoms/impairment, including complaints of 
painless hematuria, dysuria, nocturia, and occasional 
incontinence.  During the course of treatment, history of 
prostatitis was indicated.  An April 1992 echogram study of 
the abdomen was reported as normal.  December 1995 urinalysis 
showed a moderate amount of blood in the urine.  

On VA genitourinary examination in March 1996, including a 
review of the claims file, the veteran reported intermittent 
hematuria and clots, intermittently painful urination, 
suprapubic pain, and occasional sharp rectal pain.  On 
examination, the prostate was "2+," enlarged, boggy, and 
tender, but external genitalia were normal, there was no 
evidence of suprapubic pain, and stool was hemoccult 
negative.  Chronic prostatitis and hematuria secondary to 
prostatitis were diagnosed.

Based on the foregoing evidence, by RO decision in April 
1996, the rating of the veteran's service-connected 
genitourinary disability was increased from 0 to 10 percent, 
also reflecting a diagnosis of chronic prostatitis.

At an April 1998 Travel Board hearing, the veteran testified 
that he received intermittent treatment and was continuously 
on medication for his genitourinary disability.  Reportedly, 
he continued to have symptoms including blood in his urine 
(including occasional blood clots), recurrent pain, urinary 
frequency (about every two hours), urgency, nocturia, and 
incontinence.

VA medical records from January 1997 to April 2000 document 
intermittent treatment for recurrent symptoms including 
dysuria, hematuria, and nocturia.

Pursuant to the Board's June 1998 remand request, the veteran 
was afforded another VA genitourinary examination in May 
2000, including and reflecting a review of the claims file 
and the pertinent history documented therein.  On review of 
the claims file, the examiner indicated that there was no 
confirmed diagnosis of chronic prostatitis (and the physician 
who appears to have diagnosed that disorder in the past was a 
primary care physician who was not in a position to make such 
a diagnosis), no history of lethargy, weakness, anorexia, 
weight gain or loss, incontinence, urinary tract infections, 
history of hospitalization, or any surgery of the urinary 
tract; a review of the record showed evidence of history of 
frequent urination (2-3 times per night and every 2 hours 
during daytime), hematuria, dysuria, pyuria, and occasional 
pelvic pain, treated with antibiotics in the past.  The 
veteran did not need catheterization, dilation, or drainage 
procedures, and he was not on any special diet or medication; 
his condition did not appear to affect his employability, 
ability to concentrate, or to complete his daily activities.  
On examination, hematospermia, history of microscopic 
hematuria and pelvic pain, and remote history of possible 
chronic prostatitis (but no contemporaneous evidence of acute 
or chronic prostatitis) were diagnosed.

Currently, the veteran's service-connected chronic 
prostatitis with hematuria is rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (injuries, infections, hypertrophy, 
post-operative residuals of prostate gland injuries), and a 
10 percent evaluation is assigned.

During the pendency of this appeal, the rating criteria under 
which disabilities of the genitourinary system are evaluated 
were amended, effective February 17, 1994.  59 Fed. Reg. 
2,523 (Jan. 18, 1994) (codified at 38 C.F.R. § 4.115 et seq.)  
Consistent with the decision in Marcoux v. Brown, 10 Vet. 
App. 3, (1996), holding that a liberalizing regulatory change 
during pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for disabilities of the genitourinary system most 
favorable to the veteran must be applied.

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to disabilities of the 
genitourinary system.  Some of the criteria under the old 
regulations may be more liberal than under the new criteria; 
accordingly, the Board will also consider this case under 
both rating criteria.

Under regulations in effect prior to February 17, 1994, 
38 C.F.R. § 4.115a, Diagnostic Code 7527, injuries, 
infections, hypertrophy, post-operative residuals of prostate 
gland injuries were rated as for chronic cystitis (Diagnostic 
Code 7512), depending on functional disturbance of bladder.  
Under Code 7512, a 10 percent rating was for application for 
moderate chronic cystitis; pyuria with diurnal and nocturnal 
frequency.  If the disability was moderately severe with 
diurnal and nocturnal frequency with pain and tenesmus, a 20 
percent rating was warranted under the same diagnostic code.  
Where the disability was severe with urination at intervals 
of one hour or less or contracted bladder, a 40 percent 
rating was assignable.

Under the regulation effective on and after February 17, 
1994, Diagnostic Code 7527, infections, hypertrophy, or post-
operative residuals of prostate gland injuries are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  If voiding dysfunction requires the wearing of 
absorbent materials which must be changed less than two times 
per day, a 20 percent evaluation will be assigned; if 
absorbent materials must be worn and changed two to 4 times 
per day, a 40 percent evaluation will be assigned.  If 
prostatic hypertrophy is rated based on urinary tract 
infection, a 10 percent evaluation will be assigned where 
there is long-term drug therapy, one to two hospitalizations 
per year, and/or required intermittent intensive management; 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management, will be rated 30 
percent disabling.

Based on the evidence of record, as discussed above, the 
Board finds that a rating in excess of the currently assigned 
10 percent for the service-connected chronic prostatitis with 
hematuria is not warranted under the pertinent rating 
criteria in effect prior to or after February 17, 1994.  The 
entirety of the evidence demonstrates that the veteran has 
experienced mild symptoms consistent with prostatitis (but, 
as opined on complete VA genitourinary examination in May 
2000, a diagnosis of chronic prostatitis had not been 
confirmed) over the past several years, requiring 
intermittent treatment with antibiotics.  Since service 
connection for the veteran's genitourinary disability was 
initially granted in August 1993, he is not shown to have 
ever had a urinary tract infection (see VA genitourinary 
examination report in May 2000), was never hospitalized for 
his disability, and did not require any surgery.  While the 
clinical evidence reveals that he experiences symptoms such 
as intermittent urgency, incontinence, nocturia, hematuria, 
pelvic and lower abdominal pain, and reported intermittently 
painful urination, he does not appear to have ever been 
required to wear absorbent materials or having been 
hospitalized at least once or twice per year due to his 
disability.  He was examined by VA in May 2000, and the 
claims file was thoroughly reviewed at that time, and there 
was no indication that his disability has been productive of 
diurnal and nocturnal frequency with pain and tenesmus.  
Overall, the severity of symptoms associated with the 
service-connected genitourinary disability is not shown to be 
productive of disability warranting an evaluation greater 
than the currently assigned 10 percent.  See Codes 7512, 7527 
(1993); Code 7527 (2000).

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two ratings should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable 
here.


ORDER

A rating in excess of 10 percent for chronic prostatitis with 
hematuria is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


